                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                   LEWIS T. BABCOCK, JUDGE

Civil Action No. 20-cv-02549-LTB-SKC

MESHARA ROL-HOFFMAN,

               Plaintiff,
v.

REGIONAL CARE, INC. and OSF INVESTMENTS, LLC d/b/a CARPET EXCHANGE
EMPLOYEE BENEFIT PLAN,

            Defendants.
______________________________________________________________________________

                    MEMORANDUM OPINION AND ORDER
______________________________________________________________________________

Babcock, J.

       This matter is before me on two motions: (1) a Partial Motion to Dismiss Amended

Complaint filed by Defendant OSF Investments, LLC d/b/a Carpet Exchange Employee Benefit

Plan (the “Plan”) [Doc #19]; and (2) a Motion for Judgment on the Pleadings filed by Defendant

Regional Care, Inc. (“RCI”) [Doc #25]. Plaintiff, Meshara Rol-Hoffman has filed a Response to

the Partial Motion to Dismiss [Doc #24] and a Response to the Motion for Judgment on the

Pleadings. [Doc #32] The Plan and RCI have filed their respective Replies. [Doc ##29, 33] Oral

argument would not materially assist me in my determination of these motions. After

consideration of the parties’ briefs, and for the reasons stated, I grant in part and deny in part the

motions.

                                         I.      BACKGROUND

       This case arises under the Employee Retirement Income Security Act of 1974, 29 U.S.C.


                                                  1
§§1101 et seq. (“ERISA”). The following facts are not disputed for purposes of these motions.

Plaintiff was severely injured in a single car accident on December 15, 2018. At the time of the

accident, she was employed by OSF Investments LLC d/b/a/ Carpet Exchange (“Carpet

Exchange”) and participated in Carpet Exchange’s ERISA-governed benefits plan, which

included medical benefits (the “ERISA Plan”). Carpet Exchange, the ERISA Plan Administrator,

delegated the Plan’s medical claim administration process to RCI as the third-party

administrator. Plaintiff submitted claims to RCI to recover medical benefits under the ERISA

Plan for the injuries she sustained in the accident. RCI, who had been provided with an opinion

that concluded that the ERISA Plan’s Alcohol and Illegal Acts exclusion applied to Plaintiff’s

claims (based on the results of a blood test administered at the hospital shortly after the

accident), denied the claims as not covered under the ERISA Plan. In her First Amended

Complaint [Doc #13] (the “Complaint”), Plaintiff asserts that Defendants wrongfully denied her

benefits and did not fully and fairly review her claim.

                                   II.     STANDARD OF REVIEW

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

complaint “must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This means that the “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556). When deciding a motion to dismiss under Rule12(b)(6),


                                                  2
the court must assume the truth of all well-pleaded facts in the complaint and draw all reasonable

inferences therefrom in the light most favorable to the plaintiff. Teigen v. Renfrow, 511 F.3d

1072, 1078 (10th Cir. 2007). Legal conclusions, however, do not receive this treatment. Iqbal,

556 U.S. at 678. “A motion for judgment on the pleadings under Rule 12(c) is treated as a

motion to dismiss under Rule 12(b)(6).” Atlantic Richfield Co. v. Farm Credit Bank of Wichita,

226 F.3d 1138, 1160 (10th Cir. 2000).

       Federal Rule of Civil Procedure 8(a) requires that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although “[s]pecific facts are not necessary” to comply with the rule, the complaint must “‘give

the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson

v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555) (alteration in original).

                                            III.       ANALYSIS

       Plaintiff asserts four claims against the Plan. The First Claim for Relief, brought under

ERISA Section 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), is a claim based on wrongful denial of

benefits to recover benefits allegedly due to Plaintiff under the Plan. The Second Claim for

Relief, brought pursuant to ERISA Sections 404(a) and 502(a)(3), 29 U.S.C. §§ 1104(a) and

1132(a)(3), is for breach of fiduciary duty based on various alleged procedural violations

committed in the processing of Plaintiff’s claim. The Fourth Claim for Relief, brought under

ERISA Section 503, 29 U.S.C. § 1133(2), for the Plan’s alleged failure to fully and fairly review

Plaintiff’s claims, is based on similar procedural violations. The Fifth Claim for Relief, brought

pursuant to ERISA Section 404(a), 29 U.S.C. § 1104(a), is based on the Plan’s wrongful denial

of benefits by allegedly failing to comply with certain provisions of the Affordable Care Act


                                                   3
(“ACA”).

       Plaintiff asserts two claims against RCI. The Third Claim for Relief, brought pursuant to

ERISA Sections 404(a) and 502(a)(3), 29 U.S.C. §§ 1104(a) and 1132(a)(3), alleges breach of

fiduciary duty based on various procedural violations committed during the processing and

denial of Plaintiff’s claim. The Sixth Claim for Relief, a common law claim for breach of

contract, is based on the same or similar violations as alleged in the Third Claim for Relief.

       A.      The Plan’s Partial Motion to Dismiss

       1. Second Claim for Relief – Breach of Fiduciary Duty – ERISA Section 502(a)(3)

       The relevant sections of ERISA under which Plaintiff advances her first two claims

against the Plan are Section 502(a)(1)(B) – First Claim for Relief – which allows a participant or

beneficiary to recover benefits due under the terms of a plan, to enforce rights under the plan, or

to clarify rights to future benefits under the plan, and Section 502(a)(3) – Second Claim for

Relief – which allows a plan participant to bring a civil action “(A) to enjoin any act or practice

which violates any provision of this subchapter or the terms of the plan, or (B) to obtain other

appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

subchapter or the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B) & (a)(3). The Plan is not seeking

dismissal of the First Claim for Relief in this motion.

       The Plan seeks dismissal of the Second Claim for Relief on the grounds that “while

Count II purports to seek equitable relief under § 502(a)(3), it is just a repackaged wrongful

denial of benefits claim already asserted under Count I” under which Plaintiff “seeks the same

allegedly wrongfully denied benefits.” Motion [Doc #19] at 7, 8. Relying on Varity Corp. v.

Howe, 516 U.S. 489 (1996), the Plan argues that the Second Claim for Relief should be


                                                  4
dismissed as duplicative of the First Claim for Relief.

        In Varity, the Supreme Court explained the difference between the two types of claims at

issue here. ERISA § 502(a)(1)(B) provides a “remedy for breaches of fiduciary duty with respect

to the interpretation of plan documents and the payment of claims,” while § 502(a)(3) is a

“catchall” provision that affords “’appropriate equitable relief’ for ‘any’ statutory violation.” Id.,

516 U.S. at 512. In other words, § 502(a)(3) “act[s] as a safety net . . . for injuries caused by

violations that § 502 does not elsewhere adequately remedy.” Id. The Court, however, cautioned

that “where Congress elsewhere provided adequate relief for a beneficiary’s injury, there will

likely be no need for further equitable relief, in which case such relief normally would not be

appropriate.” Id. at 515 (affirming district court’s post-trial judgment granting equitable relief to

the plaintiffs pursuant to Section 502(a)(3) where the plaintiffs could not pursue a remedy under

Section 502(a)(1)(B)).

        Plaintiff argues that it is premature to dismiss her adequately pled claims seeking

alternative forms of relief and asserts that Varity does not require that she choose one form of

relief over another at this stage of the case. Plaintiff acknowledges the Court’s guidance in Varity

that “where Congress elsewhere provided adequate relief for a beneficiary’s injury, there will

likely be no need for further equitable relief . . . .” Id. at 515. However, Plaintiff argues that at

the pleading stage, which was not the posture of the case in Varity, it is too soon to know

whether the relief provided under § 502(a)(1)(B) will be adequate.

        Plaintiff also takes issue with the Plan’s assertion that the First and Second Claims for

Relief are duplicative. Plaintiff explains that Count I seeks monetary relief in the form of

payment of her medical benefits due under the terms of the ERISA Plan and is based on the


                                                   5
Plan’s wrongful denial of benefits; whereas Count II seeks equitable relief based on the

Complaint’s allegations regarding the Plan’s “deprivation her of her right to a full and fair

review of Carpet Exchange’s adverse benefit determination.” Resp. [Doc #24] at 6, citing

Compl. ¶ 120; see also Compl. ¶ 119 (listing 14 alleged procedural violations committed in the

handling of Plaintiff’s claim and appeal, such as the Plan’s refusal to consider certain evidence,

not giving Plaintiff adequate notice of the benefits decision, and failing to provide certain

information regarding the identity of medical experts and the appeals process, that do not appear

in Count I).

       As recognized by district courts in this circuit, there is no Tenth Circuit guidance on the

issue of parallel ERISA claims under these facts at the pleading stage; and other circuit and

district courts are divided on the issue. See, e.g., Christine S. v. Blue Cross Blue Shield of New

Mexico, 428 F. Supp. 3d 1209, 1222-25 (D. Utah 2019) (collecting cases, noting the lack of

published Tenth Circuit authority interpreting the interaction between Varity and Cigna Corp. v.

Amara, 563 U.S. 421 (2011) as it relates to pleading parallel Section 502(a)(1)(B) and 502(a)(3)

claims at the motion to dismiss stage and holding that, at the pleading stage, it was premature to

dismiss the plaintiff’s Section 502(a)(3) claim). In an unpublished decision cited by the Plan, the

Tenth Circuit in Lefler v. United Healthcare of Utah, Inc., 72 F. App’x 818, 826 (10th Cir.

2003), applying Varity, affirmed the district court’s grant of summary judgment in favor of the

defendant on the plaintiff’s Section 502(a)(3) claim where the court found that the parallel

Section 502(a)(1)(B) claim provided adequate relief for the alleged injury. Courts in this district

that have addressed the issue have reached different conclusions. For example, Judge Brimmer in

Smith v. Liberty Life Assurance Co., Civil Action No. 17-cv-01794-PAB-GPG, 2018 WL


                                                  6
4635983 (D. Colo. Sept. 27, 2018), held that neither Varity nor Lefler mandate the dismissal of

similar parallel claims at the pleadings stage, even assuming that both claims rest on a single

injury. Id., at *3. However, Judge Moore and Magistrate Judge Hegarty, in Sliwinski v. Aetna

Life Ins. Co., No. 17-cv-01528-RM-MEH, 2017 WL 4616599, at *7 (D. Colo. Oct. 16, 2017),

report and recommendation adopted, 2018 WL 4697310 (D. Colo. Mar. 2, 2018), dismissed at

the pleading stage the plaintiff’s Section 502(a)(3) claim as duplicative of the Section

502(a)(1)(B) claim where the Section 502(a)(3) claim for equitable relief was based on the same

set of facts as the Section 502(a)(1)(B) claim. Id., 2018 WL 4697310, at *4.

       I am persuaded by the analysis in Smith and guidance from the Eighth Circuit. In Jones v.

Aetna Life Ins. Co., 856 F.3d 541 (8th Cir. 2017), under similar facts, the court reversed the

district court's dismissal of a claim under § 502(a)(3), finding that “[the defendant's] alleged

liability under (a)(3) flows from the process, not the denial of benefits itself,” and accordingly,

the two claims properly asserted different theories of liability. Id. at 547 (noting that breach of

fiduciary duty in administering a claim is a plausibly separate and distinct injury from the denial

of benefits). Likewise, in Silva v. Metro. Life Ins. Co., 762 F.3d 711 (8th Cir. 2014), the court

reversed the district court’s denial of plaintiff’s motion to amend his complaint to add a claim

under Section 502(a)(3), and held that at the pleading stage, a plaintiff can maintain two

alternative theories of liability – one under Section 502(a)(1)(B) for the wrongful denial of

benefits and one under Section 502(a)(3) for breach of fiduciary duty – concluding that Varity

does not stand for the proposition that a beneficiary may only plead one cause of action, but

rather that Varity only prohibits duplicate recoveries. Id. at 726.

       I am also bound by the liberal rules of pleading, including Rule 8(d) which allows parties


                                                  7
to “set out 2 or more statements of a claim or defense alternatively or hypothetically, either in a

single count or defense or in separate ones.” Fed. R. Civ. P. 8(d)(2). “Federal pleading rules have

for a long time permitted the pursuit of alternative and inconsistent claims.” Boulware v.

Baldwin, 545 F. App’x 725, 729 (10th Cir. 2013) (unpublished). As the Eighth Circuit stated in

Silva, “nothing in Varity Corp. overrules federal pleading rules. And, under such rules, a plaintiff

may plead claims hypothetically or alternatively. To dismiss an ERISA plaintiff’s [Section 502]

(a)(3) claim as duplicative at the pleading stage of a case would, in effect, require the plaintiff to

elect a legal theory and would, therefore, violate the Federal Rules of Civil Procedure.” Id., 762

F.3d at 726 (internal citations omitted).

        Under the facts of this case (particularly the different bases and theories of liability

between Counts I and II) and at the stage of these proceedings, I conclude that Varity does not

bar Plaintiff’s Second Claim for Relief. I am unable at this stage of this case to determine

whether relief under Section 502(a)(1)(B) would be adequate.

        The Plan also argues that in Count II, it is not clear that Plaintiff is actually seeking

equitable relief since she doesn’t request remand or any other specific type of equitable relief

therein and that it appears that the relief Plaintiff is seeking in Count II is the same relief she

requests in Count I, i.e. a “payment request for ‘benefits owed to her under the Plan.’” Reply

[Doc #29] at 3, 5, quoting Compl. ¶ 120. In her Response [Doc #24], Plaintiff claims that she is

seeking equitable relief regarding Count II: “The appropriate equitable relief [under Count II]

would be to have her entire claim reprocessed,” whereas the Count I relief is “purely monetary.”

Id. at 6, 8. The Plan is correct that Plaintiff’s request to have her claim “reprocessed” appears

nowhere in Count II and that the allegation that does appear in Count II, i.e. that Plaintiff was


                                                   8
“depriv[ed] of her right to a full and fair review” of her claim “leaves one wondering what she

seeks for that alleged failure.” Reply [Doc #29] at 3-4; Compl. ¶ 120.

       I agree that in this regard the Complaint is not a model of clarity. However, I do not agree

with the Plan that the relief Plaintiff requests in Count I (the recovery of medical benefits) is the

same relief that she requests in Count II. Compare Compl. ¶ 113 (First Claim for Relief)

(“ERISA Section 502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B) provides a plan participant such as

Plaintiff with a civil action to recover benefits due under the terms of a plan and to enforce her

rights under the terms of the plan. Plaintiff is entitled to recover medical benefits due to her

under the terms of the Plan.”) with Compl. ¶ 120 (Second Claim for Relief) (“As a result of

Carpet Exchange’s breach of its fiduciary duty to Plaintiff, Plaintiff suffered losses, including,

but not limited to, denial of benefits owed to her under the Plan and deprivation of her right to a

full and fair review of Carpet Exchange’s adverse benefit determination”).

       Viewing the Complaint as a whole and in the light most favorable to Plaintiff, it is

reasonable to infer that Plaintiff is requesting equitable relief in the form of a full and fair review

of her claim, i.e. a re-processing or remand of her claim. See Krauss v. Oxford Health Plans,

Inc., 517 F.3d 614, 630 (2d Cir. 2008) (“A full and fair review concerns a beneficiary’s

procedural rights, for which the typical remedy is remand for further administrative review.”). I

also note that in her final prayer for relief, Plaintiff seeks declarations that, among other things,

the Plan failed to comply with its obligations as a fiduciary and that the Plan failed to comply

with its obligations under 29 U.S.C. § 1133 to provide Plaintiff with a full and fair review, as

well as “any further equitable relief as this Court deems just and proper.” Compl. at 30, 31. I

conclude that Plaintiff has asserted a claim for equitable relief, that Count II is not duplicative of


                                                   9
Count I, and that at this early stage of the proceedings, Plaintiff is permitted to assert both

claims. Accordingly, this portion of the Plan’s motion is denied.

       2. Fifth Claim for Relief – Failure to Comply with ERISA Part 7 and the ACA

       In Count V, brought pursuant to ERISA Section 404(a), 29 U.S.C. § 1104(a), Plaintiff

claims that she was wrongfully denied benefits because “the ACA mandates that ERISA plans

cover services in an emergency department of a hospital without regard to any other condition of

coverage.” Compl. ¶ 152. The Plan argues that Count V should be dismissed for failure to state a

claim because Section 404(a) does not provide an independent cause of action and that the claim

must be brought, if at all, under ERISA Section 502. The Plan also argues that even if brought

under Section 502, the claim would be duplicative of Plaintiff’s wrongful denial of benefits

claim – Count I.

       I agree with the Plan that Section 404(a) does not provide an independent cause of action

and that claims based on breach of the duties set forth in Section 404(a) should be brought under

the civil enforcement provisions of Section 502. See Powers v. BlueCross Blue Shield of Illinois,

947 F. Supp. 2d 1139, 1143 (D. Colo. 2013). Plaintiff fails to address these points in her

response and instead argues the merits of her claim. I conclude that, as stated in the Complaint

(and conceded in Plaintiff’s Response [Doc #24], pg. 11), Plaintiff’s Fifth Claim for Relief is a

claim for wrongful denial of benefits under Section 502(a) which is adequately pled in and

covered by Plaintiff’s First Claim for Relief. The Fifth Claim for Relief is, therefore, dismissed

as duplicative.

       3. Fourth Claim for Relief – Failure to Provide a Full and Fair Review

       In this claim, brought under ERISA Section 503, 29 U.S.C. § 1133(2), Plaintiff alleges,


                                                  10
among other things, that the Plan did not give her proper notice of the denial of her claim or

information regarding the appeals procedure, listing twelve procedural violations, and that these

violations prevented her from being able to offer the necessary information into the

administrative record and deprived her of a full and fair review of the denial of her claims. See

Compl. ¶¶ 139-141. The twelve alleged violations are also the subject of and listed in Plaintiff’s

Second Claim for Relief. See Compl. ¶ 119.

       The Plan argues that Count IV should be dismissed for failure to state a claim because

ERISA Section 503 does not provide a private cause of action for the recovery of denied benefits

and that the claim should have been asserted under Section 502(a)(1)(B). The Plan also argues

that if I infer into Count IV a claim for equitable relief under Section 502(a)(3), then “Plaintiff’s

request would result in the exact same request for equitable relief, for the exact same reasons, but

under two different Counts . . . .” Reply [Doc #29] at 7. Plaintiff argues that the Plan is putting

form over substance by insisting on such formality and that I should just infer that her Section

503 claim is actually a claim for equitable relief under Section 502(a)(3).

       In support of its position, the Plan cites Walter v. Int'l Ass'n of Machinists Pension Fund,

949 F.2d 310 (10th Cir. 1991), in which the court, referring to Section 503, held that “ERISA

does not provide a private cause of action for damages to compensate a pensioner for delay.” Id.

at 316. Plaintiff argues, however, that she is not seeking damages in Count IV. Rather, as

Plaintiff asserts in her response, and as it appears from the Complaint as a whole, she is seeking

equitable relief in connection with this claim. The Plan also cites Swanson v. Aetna Life Ins. Co.,

Civil Action No. 15-cv-0785-WYD-CBS, 2016 WL 54118 (D. Colo. Jan. 5, 2016), in which the

court held that Section 503 “does not provide for a private cause of action for the recovery of


                                                 11
denied benefits.” Id., at *3 (rejecting plaintiff’s attempt to recast her complaint to include a claim

under Section 502(a)(1)(B), which was pled nowhere in the complaint). Plaintiff argues that the

Plan’s reliance on Swanson is misplaced because the claim in Swanson was against the plan

administrator and employer, whereas her claim is against the Plan, and because her Complaint

sufficiently pleads, elsewhere, a claim under Section 502(a)(1)(B).

       In support of her position, Plaintiff cites MBody Minimally Invasive Surgery, P.C. v.

Empire Healthchoice HMO, Inc., No. 13-cv-6551 (TPG), 2014 WL 4058321 (S.D.N.Y. Aug. 15,

2014) and North Cypress Med. Ctr. Operating Co. v. CIGNA Healthcare, 782 F. Supp.2d 294

(S.D. Tex. 2011). Neither case is binding on me; nor are they persuasive. It is true that in MBody,

the court allowed a Section 503 claim to stay in the case over the objection of the defendant that

Section 503 does not create a private right of action. However, the plaintiff in MBody did not

also assert, as Plaintiff does here with her Second Claim for Relief, a duplicative cause of action.

And in Cypress, unlike here, the plaintiff’s claim asserting alleged Section 503 violations was

actually brought under Section 502(a)(3) and the defendant there did not object on grounds that

there was no private right of action under Section 503.

       While it appears that ERISA Section 503 does not provide a private right of action, I

could infer into Count IV (based on the allegations in Count II) a claim for equitable relief under

Section 502(a)(3). However, I agree with the Plan that the result of such an inference would

make Count IV duplicative because it would result in a claim for “the exact same request for

equitable relief, for the exact same reasons” as Count II. Therefore, I conclude that Plaintiff’s

Fourth Claim for Relief should be dismissed as duplicative.

       B.      RCI’s Motion for Judgment on the Pleadings


                                                 12
       1. Third Claim for Relief – Breach of Fiduciary Duty

       In her Third Claim for Relief, brought under ERISA §§ 404(a) and 502(a)(3), 29 U.S.C.

§§ 1104(a) and § 1132(a)(3), Plaintiff claims that RCI breached its fiduciary duty to Plaintiff by

committing various procedural violations when handling and denying her claim. The alleged

violations are listed in the Complaint (at paragraph 131) and are, for the most part, the same

violations as those listed in the Second Claim for Relief against the Plan.

       In its motion, RCI argues that Count III fails to state a claim for relief against RCI on the

grounds that “Plaintiff has asserted a claim for wrongful denial of benefits under ERISA §

502(a)(1)(B) against the Plan Sponsor and Administrator in her first claim for relief” and that

“[b]ecause ERISA already provides an adequate remedy, Plaintiff’s breach of fiduciary duty

claim is duplicative and inappropriate . . . .” Motion [Doc #25] at 4, citing Varity, 516 U.S. at

512-515. Like the Plan, RCI argues that “Plaintiff ‘s third claim for relief (breach of fiduciary

duty) seeks payment of benefits and is not framed as a request for other equitable relief” and that

the claim “is just a repackaged wrongful denial benefits claim which has already been asserted . .

. .” Motion [Doc #25] at 2; Reply [Doc #33] at 2. Because RCI’s arguments parallel the Plan’s

arguments on this issue, RCI incorporates pages 5 to 8 of the Plan’s Partial Motion to Dismiss.

       Plaintiff counters that in Count III she is not seeking from RCI payment of wrongfully

denied medical benefits, but rather that she is seeking equitable relief against RCI “for

deprivation of her right to a full and fair review of her claims caused by RCI’s procedural

violations and Section 502(a)(3) provides the only adequately [sic] remedy against RCI.” Resp.

[Doc #32] at 3. Plaintiff adds that Varity does not require dismissal of alternative claims for

relief in ERISA cases.


                                                 13
          For the reasons stated above in Section III.A.1 regarding Plaintiff’s Second Claim for

Relief against the Plan, and considering that Plaintiff’s Third Claim for Relief is asserted against

RCI, I conclude that the Third Claim for Relief is neither duplicative nor inappropriate at this

point in the proceedings. RCI’s motion as to Plaintiff’s Third Claim for Relief is therefore

denied.

          2.     Sixth Claim for Relief – Common Law Breach of Contract

          In her Sixth Claim for Relief, Plaintiff alleges that RCI, as claim administrator, breached

its contract with the Plan (to which Plaintiff was a third-party beneficiary), by committing

various procedural violations when it handled and denied Plaintiff’s claim. The alleged

violations that are the subject of this claim are also the subject of Plaintiff’s Third Claim for

Relief.

          RCI argues that Plaintiff’s common law claim for breach of contract is preempted

pursuant to ERISA’s broad preemption provision and Aetna Health Inc. v. Davila, 542 U.S. 200

(2004). Plaintiff argues that her breach of contract claim should not be dismissed as preempted at

the pleading stage because RCI denies fiduciary status under the ERISA Plan and, if the Court

later agrees that RCI is not a fiduciary, she will not have a plausible ERISA claim against RCI.

For this reason, Plaintiff argues that her breach of contract claim must stay in place as an

alternative form of relief.

          ERISA's broad preemption clause states that “[e]xcept as provided in subsection (b) of

this section, the provisions of this subchapter and subchapter III shall supersede any and all State

laws insofar as they may now or hereafter relate to any employee benefit plan . . . .” 29 U.S.C. §

1144(a). “The purpose of ERISA is to provide a uniform regulatory regime over employee


                                                   14
benefit plans. To this end, ERISA includes expansive pre-emption provisions . . . which are

intended to ensure that employee benefit plan regulation would be “’exclusively a federal

concern.’” Davila, 542 U.S. at 208 (internal citations omitted). “The phrase ‘relate to’ [is] given

its broad common-sense meaning, such that a state law ‘relate[s] to’ a benefit plan ‘in the normal

sense of the phrase, if it has a connection with or reference to such a plan.’” Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 47 (1987) (quoting Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724,

739 (1985)); Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 989 (10th

Cir. 1999) (“The plain language of ERISA provides that it shall preempt state laws that ‘relate to

any employment benefit plan.’”) (citing 29 U.S.C. § 1144(a)).

       There is no question that Plaintiff’s breach of contract claim has a connection with and

directly relates to her ERISA Plan. As RCI points out, the procedural violations that are the

subject of Count VI are specifically identified in the Complaint as relating to, for example, her

“rights and interests under the Plan,” and “instruments governing the Plan.” See Compl. ¶ 160.

The fact that RCI denies it is a fiduciary and the possibility that at some point the Court may

agree and thus leave Plaintiff with no right to recover against RCI under ERISA is not a valid

reason to allow the breach of contract claim to survive. See Cannon v. Group Health Serv. of

Okla., Inc., 77 F.3d 1270, 1274 (10th Cir.1996) (holding that ERISA preempted plaintiff’s state

law claim for breach of contract based on improper claims processing and that the lack of an

ERISA remedy has no bearing on the preemption analysis). The Tenth Circuit has explained that

“ERISA’s remedial scheme evidences Congress’s policy choices and intent to provide only the

remedies it specified.” David P. Coldesina, D.D.S. v. Estate of Simper, 407 F.3d 1126, 1139

(10th Cir. 2005). As noted in Davila:


                                                  15
       [T]he detailed provisions of § 502(a) set forth a comprehensive civil enforcement
       scheme that represents a careful balancing of the need for prompt and fair claims
       settlement procedures against the public interest in encouraging the formation of
       employee benefit plans. The policy choices reflected in the inclusion of certain
       remedies and the exclusion of others under the federal scheme would be
       completely undermined if ERISA-plan participants and beneficiaries were free to
       obtain remedies under state law that Congress rejected in ERISA. ‘The six
       carefully integrated civil enforcement provisions found in § 502(a) of the statute
       as finally enacted ... provide strong evidence that Congress did not intend to
       authorize other remedies that it simply forgot to incorporate expressly.’

Id., 542 U.S. at 208–09 (quoting Pilot Life, 481 U.S. at 54) (internal citations omitted).

       I conclude that this portion of RCI’s motion is granted and Plaintiff’s Sixth Claim

for Relief for breach of contract against RCI is preempted and therefore dismissed.

                                         IV.     CONCLUSION

       For the reasons set forth above, IT IS ORDERED as follows:

   1) The Plan’s Partial Motion to Dismiss Amended Complaint [Doc #19] is GRANTED IN

PART AND DENIED IN PART as follows:

           a) The portion of the Plan’s motion seeking dismissal of Plaintiff’s Second Claim for
              Relief is DENIED;

           b) The portion of the Plan’s motion seeking dismissal of Plaintiff’s Fifth Claim for
              Relief is GRANTED and the Fifth Claim for Relief is therefore DISMISSED
              WITH PREJUDICE; and

           c) The portion of the Plan’s motion seeking dismissal of Plaintiff’s Fourth Claim for
              Relief is GRANTED and the Fourth Claim for Relief is therefore DISMISSED
              WITH PREJUDICE.




                                                 16
  2) RCI’s Motion for Judgment on the Pleadings [Doc #25] is GRANTED IN PART AND

DENIED IN PART as follows:

         a) The portion of RCI’s motion regarding Plaintiff’s Third Claim for Relief is
            DENIED; and

         b) The portion of RCI’s motion regarding Plaintiff’s Sixth Claim for Relief is
            GRANTED and the Sixth Claim for Relief is therefore DISMISSED WITH
            PREJUDICE.

DATED:   May 18, 2021 in Denver, Colorado.

                                          BY THE COURT:


                                          _ s/Lewis T. Babcock__________________
                                          LEWIS T. BABCOCK, JUDGE




                                            17
